Citation Nr: 1624843	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to March 1976 and from August 1990 to May 1991, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing.  The transcript of the hearing is of record.

The Board acknowledges that the issue of entitlement to service connection for flat feet has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was exposed to noise in various ways during his active duty service; he asserts that the ringing in his ears has continued since that time.  Specifically, the Veteran stated that he served as a motor pool specialist and as a field medic during his time in active duty and the Reserves.

The Veteran was afforded a VA examination in August 2012.  The August 2012 VA examiner noted the Veteran's report of developing tinnitus in the 1970s.  The Veteran stated that he believe his tinnitus was caused by allergies; however, the examiner stated that tinnitus cannot be caused by allergies.  The examiner stated that the Veteran's tinnitus was less likely than not related to his military noise exposure because he had normal hearing on examination and he experienced tinnitus infrequently.

The Veteran testified at an April 2016 videoconference hearing.  He stated that he initially noticed the ringing in his ears during his time in service while working as a motor pool specialist then a field medic.  As a field medic the Veteran worked around helicopters.  Finally the he stated that the only time he was exposed to loud noises was during his time in the military.  

The Veteran has repeatedly stated that he has had ringing in his ears since his in-service exposure to noise from heavy machinery, including helicopters.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.



ORDER

Service Connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


